Citation Nr: 0508710	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  96-08 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

1.  Whether reimbursement pursuant to a vocational training 
and rehabilitation program under Chapter 31 of Title 38 of 
the United States Code, during law school, includes the 
payment of expenses for a computer and a printer. 

2.  Whether the veteran is entitled to self-employment 
assistance under Chapter 31 of Title 38 of the United States 
Code. 


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney 



ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 

INTRODUCTION

The veteran served on active duty from March 1985 to February 
1987.  He also had periods of active duty for training from 
June 1983 to September 1983 and from June 1984 to August 
1984. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1995 decision of the Vocational 
Rehabilitation and Counseling Service (VR&C) of the 
Wilmington, Delaware Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In January 1996, VA informed the veteran that no decision had 
been made on his claim for a subsistence allowance while 
taking a bar review course because the company that supplied 
the service had not responded with the requested information.  
The veteran referred to this claim in his substantive appeal 
to the August 1995 decision.  As there has been no decision 
by VR&C, the Board does not have appellate jurisdiction of 
the issue.  38 C.F.R. § 20.101.  And the matter is referred 
to the agency of original jurisdiction. 

When the appeal was first before the Board in November 1998, 
it was remanded in order to (1) verify whether the law school 
attended by the veteran required that students have their own 
computer; (2) ask the veteran to respond to questions about 
self-employment; and (3), readjudicate the claims.  Because 
there was not substantial compliance with directives (1) and 
(2), the case was again remanded by the Board in March 2000.  
In the remand, the Board expanded directive (3) 
readjudication of the claims to include consideration of the 
veteran's service-connected disabilities in applying 
38 C.F.R. § 21.212 and § 21.257.  Thereafter, VR&C completed 
the requested development of directive (1) and (2) as 
evidenced by the responses of the law school and the veteran.  
VR&C addressed directive (3) in the April 2004 supplemental 
statement of the case.  As VR&C has fully complied with the 
Board's remand, no further action to ensure compliance is 
needed.  Stegall v. West, 11 Vet. App. 268 (1998).   

In April 2004, the veteran claimed that a computer and a 
printer were needed for rehabilitation during his employment, 
apart from law school.  As the appeal was developed on the 
basis of reimbursement of the items for law school only, the 
VR&C has not made an initial determination of this claim and 
it is referred there for appropriate action. 

The issue of feasibility of self-employment is REMANDED to 
the VR&C via the Appeals Management Center (AMC), in 
Washington, D.C. 


FINDINGS OF FACT

1.  The veteran was reimbursed under Chapter 31 of Title 38 
of the United States Code for expenses during enrollment in 
law school from August 1990 to December 1992. 

2.  The law school did not require a computer and a printer 
for all its students during the period from August 1990 to 
December 1992. 

3.  A computer and a printer were not required to mitigate or 
compensate for the effects of the veteran's disabilities 
while in law school; nor was a computer and a printer 
required to allow the veteran to function more independently 
and thereby lessen his dependence on others for assistance. 

4.  The veteran has a serious employment handicap and the 
circumstances in the veteran's situation warrant 
consideration of self-employment as an option. 


CONCLUSIONS OF LAW

1.  Reimbursement under Chapter 31 of Title 38 of United 
States Code for expenses during enrollment in law school from 
August 1990 to December 1992 does not include payment for the 
purchase of a computer and a printer.  38 U.S.C.A. 
§§ 3104(a)(7)(A), 5107(b) (West 2000); 38 C.F.R. §21.212 
(2004).  
2.  Self-employment as a vocational goal is an option.  38 
U.S.C.A. §§ 3104(a)(12), 5107(b) (West 2000); 38 C.F.R. 
§§ 21.52, 21.257 (2004).   


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, which information and evidence the 
claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication on a claim for VA benefits, even if the claim 
and initial unfavorable adjudication occurred prior to the 
effective date of the VCAA.  

In this case, the initial decision by VR&C in 1995 occurred 
before the enactment of the VCAA in 2000.  The veteran was 
subsequently notified of the VCAA by letter September 2002.  
In the letter, the veteran was notified that VA would obtain 
records of Federal agencies and other records he identified.  
The veteran was referred to the Board's March 2000, which had 
already been provided to the veteran, as to the evidence 
needed to substantiate the claims for reimbursement and for 
self-employment assistance.  He was given 60 days to respond.  

As for the timing of the VCAA notice, there is no reversible 
error by not providing VCAA notice prior to the initial 
denial of the claim before the date of the enactment of the 
VCAA.  VAOPGCPREC 7-2004.  

As for content of the VCAA notice, when issued, it 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  

As for 60 days for a response, prior to adjudicating the 
claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.  Moreover, 
VR&C did not readjudicate the claims until April 2004. 

For these reasons, the veteran has not been prejudiced by 
either the timing or the content of the VCAA notice and no 
further development is needed to ensure VCAA compliance. 

Duty to Assist

The RO has undertaken reasonable and appropriate efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  The veteran has not identified and 
the record does not otherwise indicate the existence of any 
additional evidence to substantiate the claim.  



Due Process 

In April 2004, the veteran argued that his due process rights 
were violated because his file was not transferred to 
Florida, where he resides, and the decisions by VR&C were 
made by the same official who made the original decision in 
his case.  The record shows that, in August 1994, VA sent the 
veteran a copy of his vocational rehabilitation folder, and 
in May 1995 and September 2002, VA provided the veteran a 
copy of his compensation file.  Regardless of their physical 
location, the veteran has had complete access to his records 
files.  Moreover, he was given proper notice of all the 
actions in his case, and he has had full opportunity, which 
he has exercised, to state his side of the controversy.  As 
for recusal, except for the veteran's disagreement with the 
adverse actions, and bare allegations, there is no evidence 
of interest or bias on part of the VR&C staff. 

In January 2005, the veteran's attorney asserted that neither 
he nor the veteran received any duty to assist communication 
or other correspondence.  The record shows that the VCAA 
notice in September 2002 was mailed to a previous address of 
the veteran, but it was not returned as undeliverable.  And 
the April 2004 supplemental statement of the case was mailed 
to the veteran's current address.  Both documents were mailed 
to the veteran prior to the appointment of the attorney as 
the veteran's representative.  Moreover, in April 2004, the 
attorney enclosed a copy of the April 2004 supplemental 
statement of the case, along with additional argument in 
response to the April 2004 supplemental statement of the 
case.  In the document, the veteran acknowledged that he was 
prepared with the assistance of his attorney.  Other than 
notifying the veteran that his case was being forwarded to 
the Board, a copy of which was sent to the attorney, no 
further correspondence from the VR&C was issued after the 
April 2004 supplemental statement of case.  For these 
reasons, the Board concludes that there is no due process 
defect as to notice or the opportunity to be heard. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual and Procedural Background 

In December 1988, VR&C found the veteran eligible for the 
vocational rehabilitation program under Chapter 31 because of 
an employment handicap due to service-connected sciatic 
neuropathy of the right leg, which was rated 20 percent 
disabling.  An individualized written rehabilitation plan 
(IWRP) was designed with the goal of the veteran obtaining a 
Bachelor of Arts degree in geography in order to achieve 
employment as an Intelligence Research Specialist. 

In February 1989, the veteran expressed an interest in 
pursuing a law degree.  In September and November 1989, the 
veteran discussed the possibility with a VA vocational 
rehabilitation specialist, who advised the veteran that any 
change in the IWRP would have to approve by a VR&C counseling 
psychologist.  A formal request for change was submitted in 
November 1989.  In January 1990, the veteran met with a VR&C 
counseling psychologist. At that time, it was agreed that the 
IWRP would not be changed and that the veteran would provide 
documentation showing that a law degree was necessary for him 
to obtain employment in the intelligence field.  After 
further contact with the veteran in April and June 1990, no 
official action was taken on the request for a change in 
program.  

In May 1990, the veteran graduated with a Bachelor's Degree 
in Geography.  In November 1990, the veteran reported that he 
was attending law school.  In November 1990, the veteran's 
case was placed in "discontinued status", meaning that all 
services and benefits under Chapter 31 were terminated. 

In July 1994, the veteran requested reimbursement for the 
expenses of attending law school and he requested self-
employment assistance.  

In an August 1994 decision, the VR&C denied the veteran's 
claims. The veteran appealed the adverse action. 

In March 1995, in accordance with 38 C.F.R. § 21.98(c), the 
adverse action was reviewed by the Director of the VR&C.  The 
Director determined that the veteran should be reimbursed for 
his law school expenses within the limit of entitlement 
remaining for Chapter 31 benefits to include tuition and 
fees, subsistence allowance, and the costs of required books 
and supplies for the period of enrollment in law school.  In 
addition, the veteran was to be reimbursed for expenses for 
taking the bar examination and he was to be paid an 
employment adjustment allowance. 

VA then paid tuition and fees, subsistence allowance during 
law school, the costs of required books for law school, bar 
review and bar fees, and an employment adjustment allowance.  

In May 1995, the veteran submitted a specific request for 
reimbursement of a computer and printer, which he had 
purchased during law school, and a request for self-
employment assistance in order to set up a law practice. 

In an August 1995 decision, now on appeal, the VR&C denied 
the claims.  

In October 1995, the veteran was placed in "rehabilitated" 
status. 

In a September 1996 rating decision, the RO increased the 
rating for lumbar disc disease with sciatic neuropathy to 60 
percent, effective from August 1992.  In a May 1997 rating 
decision, the RO granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 70 percent 
rating, effective from October 1994.  In a May 1997, the RO 
increased the rating for PTSD to 100 percent, effective from 
February 1997. 

In July 1997, in writing, the veteran withdrew his appeal as 
to all disability compensation issues.  



1.  Reimbursement for a Computer and a Printer 
Regulation 

Under 38 C.F.R. § 21.212(b), VA will authorize only those 
supplies, which are required: (1) To be used by similarly 
circumstanced non-disabled persons in the same training or 
employment situation; (2) To mitigate or compensate for the 
effects of the veteran's disability while he is being 
evaluated, trained or assisted in gaining employment; or (3) 
To allow the veteran to function more independently and 
thereby lessen his dependence on others for assistance.    

A.  Analysis 

In April 2001, the Dean of Students at the law school 
attended by the veteran stated that the law school did not 
require all students to have their own individual computers 
during the period from August 1990 to December 1992.  As a 
computer to include a printer was not required by the law 
school to be used by similarly circumstanced non-disabled 
persons, reimbursement under 38 C.F.R. § 21.212(b)(1) is not 
authorized.   

While in law school and until August 1992, the veteran's 
primary disability was sciatic neuropathy of the right leg, 
which was rated 20 percent disabling.  In August 1992, the 
rating was increased to 60 percent and lumbar disc disease 
was included. 

The effects of the veteran's leg and back disability are best 
described on VA examinations in March 1988 and in December 
1992.  On VA examination in March 1988, the veteran 
complained of worsening pain in the right lower extremity 
with ankle weakness and instability, which was made worse 
with walking or exertion.  The veteran walked with a limp.  

On VA examination in December 1992, the veteran complained of 
constant pain in the right lower extremity with weakness and 
loss of feeling.  He indicated that he took medication for 
pain. 

VA records disclose that during law school the veteran was 
followed in the mental health clinic for situational stresses 
involving social relationships and school, as well as 
personal issues. 

There is no independent evidence for any source that a 
computer and a printer were required to mitigate or 
compensate for the effects of the veteran's disabilities 
while he was in law school.  And no evidence he was relying 
on others for computer assistance before he purchased his own 
computer and printer. 

For these reasons, reimbursement for a computer and a printer 
under 38 C.F.R. § 21.212(b)(2) or (3) is not authorized. 

Although a computer and a printer were not specifically 
required by the law school, VA may still determine that such 
an item is nevertheless necessary for the veteran to 
successfully pursue his course, if the item is generally 
owned and used by students pursuing the same course and 
students who do not have the item would have been placed at a 
distinct disadvantage.  As neither factual predicate has been 
established, reimbursement for a computer and a printer under 
38 C.F.R. § 21.212(d) is not authorized.  

The fact that the veteran met the criteria for a serious 
employment handicap under 38 C.F.R. § 21.52 during the last 
several months of law school does not effect the outcome of 
the issue of reimbursement of the expenses for a computer and 
a printer. 

As the preponderance of the evidence is against the claim for 
reimbursement, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 

2.  Self-Employment Assistance
Regulation

Under 38 C.F.R. § 21.257(a), rehabilitation of the veteran 
may be achieved through self-employment in a small business, 
if the veteran's access to the normal channels for suitable 
employment in the public or private sector is limited because 
of his disability or other circumstances in the veteran's 
situation warrant consideration of self-employment as an 
additional option. 

B.  Analysis

The threshold question is whether veteran's access to the 
normal channels for suitable employment in the public or 
private sector is limited because of his disabilities, or 
other circumstances in the veteran's situation warrant 
consideration of self-employment as an additional option. 

In a May 1995 statement, an attorney, who was in a law 
practice with the veteran, stated that the veteran was 
frequently physically unable to complete basic tasks required 
by the legal profession, such as sitting at a desk or 
maintaining his attention for longer that 20 minutes.  Also, 
he described the veteran as frequently angry, irritable, 
discouraged, and subject to mood swings.  He stated that the 
veteran was periodically withdrawn. 

On psychiatric evaluation in November 1995, the examiner 
reported that the veteran had given up his law practice 
because of the inability to perform and had taken a position 
with a service organization in a sheltered work environment.  
The examiner commented that the veteran's aggression, 
including in the courtroom, made it apparent that the 
veteran's PTSD was incompatible with the practice of law and 
forced him to seek employment in a sheltered work place.  The 
diagnosis was totally incapacitating PTSD. 

On VA examination in May 1996, the examiner reported that the 
veteran was working 40 hours a week doing advocacy work and 
that the veteran had a law degree.  The veteran complained of 
depression, suicidal ideation, and difficulty concentrating.  
The diagnosis was major depression. 

On VA psychiatric examination in November 1996, the examiner 
reported that most recently the veteran had worked for a 
service organization, tracking legislation and doing related 
work, but he had not worked for the past 6 months because of 
a conflict with his supervisor.  The examiner expressed the 
opinion that the veteran's condition interfered with his 
ability to work and function optimally, particularly in the 
last 6 months and having had trouble in the past holding jobs 
because of his irritability and instability. 

In June 1997, the veteran was in a VA hospital for 12 days 
because of several symptoms, including depression, sleep 
disturbance, agitation, fatigue, and difficulty 
concentrating.  The veteran stated that his symptoms 
disrupted his social and occupational functioning.  It was 
reported that the veteran left his private law practice in 
1995 to work for a service organization and where he took 
leave in February 1997. 

In his application for a total disability rating in July 
1997, the veteran reported that he last worked full time and 
that he became too disabled to work in February 1997. For 
employment history, he listed employment as an attorney from 
December 1992 to August 1995 and as advocate for a service 
organization from September 1995 to February 1997.  

In November 2002, in response to the Board's remand, the 
veteran reported that he was not self-employed or employed by 
another individual.  He also reported that access to the 
normal channels for suitable employment were limited by his 
service-connected disabilities.  He explained that because of 
his service-connected disabilities he had to work a 
nontraditional schedule because he did not sleep well and his 
pain increased during the day, exacerbating his PTSD and his 
ability to concentrate, limiting his ability to work 
continuously during normal hours.  He stated that although he 
attempted private practice with another attorney, limitations 
on his daily routine caused the practice to dissolve.  He 
indicated that while he was admitted to practice in the state 
of Maryland, he was never employed there in the legal field.  
He also stated that he last worked in 1997 for a service 
organization and he had to leave the job because of the 
physical and mental challenges.  He indicated that he had not 
worked since then. 

In the April 2004 supplemental statement of the case, VR&C 
acknowledged that with the 100 percent rating for PTSD the 
veteran qualified as having a serious employment handicap.  
38 C.F.R. § 21.52. 
In a statement in April 2004, the veteran stated that while 
he was currently unemployed, he had plans to open a law 
practice in the near future. 

The record shows that the veteran did not work as an attorney 
after August 1995 to at least April 2004, and that he left 
the practice of law in 1995 because of his inability to do 
the work.  The record does show that the veteran is currently 
rated 100 percent disabled due to PTSD.  The record also show 
that, when the veteran last worked from August 1995 to 
February 1997, it was described as a sheltered environment 
and not in the practice of law. 

The veteran also has serious employment handicaps, both 
physical and psychiatric, most notably PTSD, that present 
real obstacles in the practice of law in a private law firm 
or in the public sector.  Obstacles that the veteran has 
historically been unable to overcome.  Under the 
circumstances of this veteran's case, and as the veteran is 
unlikely to achieve rehabilitation through the normal channel 
of employment in the private or public sector, self-
employment, where these obstacles may be less formidable, 
should be considered as an option. 


ORDER

Reimbursement pursuant to the vocational training and 
rehabilitation program under Chapter 31 of Title 38 of the 
United States Code, during law school, for the payment of 
expenses for a computer and a printer is denied. 

Self-employment as an option, the prerequisite for developing 
a self-employment plan under Chapter 31 of Title 38 of the 
United States Code, is established and to this extent the 
appeal is granted. 


REMAND 

While the Board finds that the veteran meets the threshold of 
whether self-employment should be considered as an option, 
38 C.F.R. § 21.257(b) requires that before self-employment is 
identified as a vocational goal, VR&C must determine whether 
such a goal is feasible.  

As this analysis has not been done, the case is remanded to 
the VR&C for the following action: 

1.  In accordance with 38 C.F.R. 
§ 21.257(b), conduct a comprehensive 
survey and analysis of feasibility of 
self-employment.  In determining the 
reasonable feasibility of achieving the 
vocational goal, consider 38 C.F.R. 
§ 21.53, and 38 C.F.R. § 21.44, extension 
beyond the basic period of eligibility 
because of a serious employment handicap. 

2.  After the above development is 
completed, readjudicate the claim.  If 
the benefit sought on appeal is denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


